In a proceeding instituted by the appellants, trustees, under a plan of reorganization for Series B-l of mortgage investments of the New York Title and Mortgage Company, for an order directing the owner-respondent to pay surplus income to the trustees in reduction of the principal of the underlying first mortgage covering real estate of the owner: order denying application without prejudice to renewal affirmed, with ten dollars costs and disbursements. In thus affirming the court does not pass on or approve the “ management expense ” charged by the owner-respondent but leaves that question in abeyance, to be determined on a future accounting. Hagarty, Carswell, Davis, Adel and Taylor, JJ., concur.